Citation Nr: 1544255	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-12 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Neil Riley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1978 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral knee disability is etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

A bilateral knee disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has a bilateral knee disability as a result of active service.  Specifically, the Veteran reported that both knees were injured in a car accident that occurred during training in Fort Riley, Kansas in 1979.  He reported that while participating in a night training exercise, he was riding in a vehicle traveling at substantial speed with the lights out.  He reported that the vehicle he was riding in rear-ended another vehicle causing his knees to hit the metal dashboard of the vehicle.  He reported that he has experienced bilateral knee pain since the time of the in-service injury and that his knee pain was further increased in severity during service as a result of repetitive use/physical stress caused by his duties as a transportation specialist.    

Service medical records are silent for treatment or a diagnosis of any knee disability while the Veteran was in active service.  However, the Veteran has consistently reported that he has experienced knee pain since his in-service injury.  The Board notes that the Veteran is competent to report that he injured his knees during active service and that he has continued to experience knee pain since his separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in that regard and concedes that the in-service injury occurred as described by the Veteran. 

A review of the post-service medical evidence of record shows that the Veteran has received treatment for a variety of disabilities, to include knee pain, at the VA Medical Center.  A review of the VA Medical Center treatment notes of record shows that the Veteran has been diagnosed with arthritis in both knees.

Of record is an April 2015 opinion from a private orthopedic surgeon, Dr. F.G., regarding the etiology of the Veteran's bilateral knee disability.  In the opinion report, Dr. F.G. reported that he completed a thorough file review and cited to pertinent evidence of record in the claims file.  Dr. F.G. opined that it was more likely than not that the Veteran's bilateral knee disability was causally related to his active service.  In this regard, Dr. F.G. noted that an injury to the knees as described by the Veteran would have resulted in direct impact of the patella against the trochlear such that the patellofemoral joint cartilage surfacing would more likely than not be bruised and fissured.  Dr. F.G. noted that cartilage surfacing changes, such as those that would have occurred in the described in-service accident, were slowly progressive in nature and would result in late complications of patellofemoral arthritis over time.   

The Board finds that the April 2015 private medical opinion is adequate because the physician thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there is no medical opinion to the contrary and the private medical opinion is the most probative evidence of record.  
 
Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a bilateral knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is granted.





REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for bilateral hearing loss is decided.

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during service.  The Board concedes acoustic trauma during service, as the RO has granted service connection for tinnitus based on noise exposure during service. 

In July 2012, a VA examiner opined that it was not likely that the Veteran's hearing impairment was caused or aggravated by in-service noise exposure.  In this regard, the examiner noted that the Veteran had normal hearing at separation and there was no significant threshold shift in the Veteran's hearing acuity from induction to separation.  

The Board finds the July 2012 VA opinion to be inadequate for adjudication purposes.  The examiner's rationale was predicated partially on the lack of a significant shift in hearing thresholds between the Veteran's induction and separation.  However, upon review of the Veteran's service medical records, there is an apparent 10 decibel shift in the Veteran's hearing acuity at several levels while the Veteran was in active service.  The Board finds that threshold shift to be fairly significant and as such, it renders the July 2012 VA examiner's opinion to be inaccurate.  Further, hearing acuity within normal limits at separation cannot be the sole basis for a negative etiology opinion.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Also of record is an April 2015 opinion from a private orthopedic surgeon relating the Veteran's hearing loss to noise exposure sustained in active service.  However, the Board finds that opinion to be incomplete and so, it cannot serve as the basis of a grant of entitlement to service connection.  First, the opinion was provided by an orthopedic surgeon, not an audiologist or other medical professional who would routinely be relied upon to provide such an opinion.  Second, there are no audiometric testing results of record showing the Veteran to actually have hearing loss for VA purposes.   

Therefore, the Board finds that the Veteran should be afforded a VA audiology evaluation to determine the nature and etiology of any currently present bilateral hearing loss.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records not already associated with the record.

2. Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of his bilateral hearing loss.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed.   

3. Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified bilateral hearing loss is etiologically related to hazardous noise exposure sustained during the Veteran's active service or had its onset within one year of his separation from active service.    

The rationale for all opinions expressed must be provided.  

4. Confirm that the VA audiology evaluation report and medical opinion comports with this remand, and undertake any other development found to be warranted.  

5. Then, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


